Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,894,482. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the “battery module” of 10,894,482 is reworded as a “processing circuit” in the instant application, the two elements serve the same function and are not patentably distinct. The method of Claim 17 and the system of Claim 19 are only slightly reworded with some of the language of 10,894,482 removed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huntzicker (2013/0197730) in view of DeVault (7,849,944).
Consider Claim 1, Huntzicker discloses an apparatus, comprising: a processing circuit (30) having at least one processor coupled to a memory storing instructions (54, Para 0022) that, when executed by the at least one processor, cause the processing circuit to perform operations including: manage a state of charge of a battery of a hybrid vehicle at a particular location at a particular time on a route of the hybrid vehicle based on a determined potential propulsion power (Para 0021); responsive to determining a downhill grade at the particular location, determine an amount of braking energy available during traversal of the downhill grade (Para 0021); and although Huntzicker discloses “the controller 30 will limit the charging of the battery 26 by the engine 118 and generator 120 while the vehicle is traveling from location 50 to location 46 to ensure that, when the vehicle 10 later travels from location 46 to location 50, the battery 26 can accommodate the gravitational potential energy recoverable by the regenerative braking system 28” (Para 0040), Huntzicker does not explicitly disclose discharge the battery to direct energy to at least one of a generator or an electrified accessory of the hybrid vehicle before the downhill grade to enable reception of at least a portion of the determined amount of braking energy available.
DeVault discloses discharge the battery to direct energy to at least one of a generator or an electrified accessory of the hybrid vehicle before the downhill grade to enable reception of at least a portion of the determined amount of braking energy available (123c).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huntzicker by further directing energy as claimed as it would be a simple matter of combining two prior art elements in a known manner and would have yielded the expected result of ensuring that the battery has enough available capacity to accept energy generated through regenerative braking. 
Consider Claim 2, Huntzicker, as modified, teaches all the features of the claimed invention as described above, and further teaches wherein the operations further include: determine the amount of braking energy available based on at least one of internal information regarding the hybrid vehicle, external static information (52) regarding the hybrid vehicle, and external dynamic information regarding one or more upcoming potential conditions along the route of the hybrid vehicle.
Consider Claim 3, Huntzicker, as modified, teaches all the features of the claimed invention as described above, and further teaches wherein responsive to the external static information (52) indicating an uphill grade at an upcoming location along the route, the operations further include: facilitate a charging of the battery in advance of the uphill grade (Para 0025).
Consider Claim 4, Huntzicker, as modified, teaches all the features of the claimed invention as described above, and further teaches wherein the battery is charged to meet a determined potential propulsion power on the uphill grade (Para 0025).
Consider Claim 5, Huntzicker, as modified, teaches all the features of the claimed invention as described above, and further teaches wherein the battery is charged to meet a determined potential propulsion power on the uphill grade with only an incremental increase in engine output power amount relative to an engine output power amount immediately before the uphill grade (Paras 0025-0027).
Consider Claim 6, Huntzicker, as modified, teaches all the features of the claimed invention as described above, and further teaches wherein responsive to at least one of the external static and external dynamic information indicating an increase in vehicle speed at an upcoming location and in a determined potential propulsion power based on the increase in vehicle speed, the operations further include: facilitate a charging of the battery in advance of the particular location (Para 0040).
Consider Claim 7, Huntzicker, as modified, teaches all the features of the claimed invention as described above, and further teaches wherein the battery is charged to meet or substantially meet the determined potential propulsion power at the upcoming location without increasing an engine output power amount relative to an engine output power amount immediately before the upcoming location (Para 0025).
Consider Claim 8, Huntzicker, as modified, teaches all the features of the claimed invention as described above, and further teaches wherein responsive to at least one of the external static, external dynamic, and internal information indicating a decrease in vehicle speed at an upcoming location and in a determined potential propulsion power at the particular location, the operations further include: facilitate a discharging of the battery before the particular location (DeVault 123c).
Consider Claim 9, Huntzicker, as modified, teaches all the features of the claimed invention as described above, and further teaches wherein responsive to the external static information indicating that the upcoming location coincides with a regulated zone, the operations further include: manage the state of charge in accordance with a zone regulation associated with the regulated zone and the determined potential propulsion power (DeVault C13, L7-27).
Consider Claim 10, Huntzicker, as modified, teaches all the features of the claimed invention as described above, and further teaches wherein the zone regulation includes at least one of a permissible vehicle noise level, an engine braking regulation, and an emissions regulation (DeVault C13, L7-27).
Consider Claim 11, Huntzicker, as modified, teaches all the features of the claimed invention as described above, and further teaches wherein responsive to the external dynamic information indicating at least one of a traffic condition and a weather condition, the operations further include: facilitate a selective charging and discharging the battery before reaching the traffic and weather conditions DeVault C20-L31-47).
Consider Claim 12, Huntzicker, as modified, teaches all the features of the claimed invention as described above, and further teaches wherein the operations further include: receive at least one of a market characteristic and a market regulation at the particular location at the particular time, and wherein the operations further include: manage the state of charge of the battery based on the at least one of the market characteristic and the market regulation to reduce a cost of operation of the hybrid vehicle (DeVault C16, L30-53).
Consider Claim 13, Huntzicker, as modified, teaches all the features of the claimed invention as described above, and further teaches wherein the hybrid vehicle is a plug-in hybrid vehicle (Huntzicker Para 0041).
Consider Claim 17, Huntzicker discloses a method, comprising: managing, by a controller (30), a state of charge of a battery of a hybrid vehicle at a particular location at a particular time based on a determined potential propulsion power (Para 0021); responsive to determining a downhill grade at the particular location, determining, by the controller, an amount of braking energy available during traversal of the downhill grade (Para 0021); but does not explicitly disclose discharging, by the controller, the battery to direct energy to at least one of a generator or an electrified accessory of the hybrid vehicle before the downhill grade to enable reception of at least a portion of the determined amount of braking energy available.
DeVault discloses discharging, by the controller, the battery to direct energy to at least one of a generator or an electrified accessory of the hybrid vehicle before the downhill grade to enable reception of at least a portion of the determined amount of braking energy available (123c).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huntzicker by further directing energy as claimed as it would be a simple matter of combining two prior art elements in a known manner and would have yielded the expected result of ensuring that the battery has enough available capacity to accept energy generated through regenerative braking.
Consider Claim 18, Huntzicker, as modified, teaches all the features of the claimed invention as described above, and further teaches receiving, by the controller (DeVault, 50) , external static information; and responsive to the external static information indicating that the particular location coincides with a regulated zone (boundary requirement) regarding at least one of a permissible vehicle noise level, an engine braking regulation, and an emissions regulation, managing, by the controller, the state of charge in accord with the at least one of the permissible vehicle noise level, the engine braking regulation, and the emissions regulation (C13, L 7-27).
Consider Claim 19, Huntzicker discloses a system, comprising: a battery (26); and a controller (30) coupled to the battery, the controller structured to: manage a state of charge of a battery of a hybrid vehicle at a particular location at a particular time based on a determined potential propulsion power (Para 0021); responsive to determining a downhill grade at the particular location, determine an amount of braking energy available during traversal of the downhill grade (Para 0021); but does not disclose discharge the battery to direct energy to at least one of a generator or an electrified accessory of the hybrid vehicle before the downhill grade to enable reception of at least a portion of the determined amount of braking energy available.
DeVault discloses discharge the battery to direct energy to at least one of a generator or an electrified accessory of the hybrid vehicle before the downhill grade to enable reception of at least a portion of the determined amount of braking energy available (123c).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huntzicker by further directing energy as claimed as it would be a simple matter of combining two prior art elements in a known manner and would have yielded the expected result of ensuring that the battery has enough available capacity to accept energy generated through regenerative braking.
Consider Claim 20, Huntzicker, as modified, teaches all the features of the claimed invention as described above, and further teaches wherein the controller (DeVault, 50) is further structured to: receive external static information (boundary requirement); and responsive to the external static information indicating that the particular location coincides with a regulated zone regarding at least one of a permissible vehicle noise level, an engine braking regulation, and an emissions regulation, manage the state of charge of the battery in accord with the at least one of the permissible vehicle noise level, the engine braking regulation, and the emissions regulation (C13, L 7-27).
Claim(s) 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huntzicker (2013/0197730) in view of (7,849,944) and further in view of King (2014/0207321).
Consider Claim 14, Huntzicker, as modified, teaches all the features of the claimed invention as described above, but does not specifically disclose wherein the processing circuit manages battery charging from an external source based on at least one of the market regulation and market characteristic.
King discloses wherein the processing circuit manages battery charging from an external source based on at least one of the market regulation and market characteristic (Para 0032).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huntzicker by further charging based on a market regulation or market characteristic on order to reduce the operating cost of operating the vehicle.
Consider Claim 16, Huntzicker, as modified, teaches all the features of the claimed invention as described above, but does not specifically disclose wherein the operations further include: manage the state of charge of the battery based on a determined need for and usage level of one or more active aerodynamic devices at the particular location.
King discloses wherein the operations further include: manage the state of charge of the battery based on a determined need for and usage level of one or more active aerodynamic devices at the particular location (Para 0036).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huntzicker by further charging based on the usage of an aerodynamic device to ensure that there is sufficient battery capacity to cover the decreased efficiency resulting from using an aerodynamic device.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huntzicker (2013/0197730) in view of (7,849,944), in view of King (2014/0207321) and further in view of Hanssen (8,217,620).
Consider Claim 15, Huntzicker, as modified, teaches all the features of the claimed invention as described above, but does not specifically disclose wherein at least one of the market characteristic and market regulation includes an indication of at least one of a location of charging nodes for an electric power grid and a fuel price.
Hanssen discloses wherein at least one of the market characteristic and market regulation includes an indication of at least one of a location of charging nodes for an electric power grid and a fuel price (C3, L53-57).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huntzicker by further considering the location of a charging node in order to allow for additional EV or boosted range without additional gasoline consumption.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618